              Case 20-50593-KBO         Doc 1    Filed 04/29/20     Page 1 of 11




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                 :
EARTH FARE, INC.                       :
                                       :            Chapter 11
                                       :            Case No. 20-10256-KBO
      Debtor.                          :
______________________________________ :
                                       :
SRS REAL ESTATE                        :
PARTNERS-SOUTHEAST, LLC                :
                                       :
      Plaintiff,                       :            Adversary Proceeding No.:
v.                                     :
                                       :
EARTH FARE, INC.,                      :
                                       :
     Defendant.                        :
                                       :

   SRS REAL ESTATE PARTNERS-SOUTHEAST, LLC’S ORIGINAL COMPLAINT
            TO DETERMINE THE DISCHARGEABILITY OF A DEBT
                         UNDER 11 U.S.C. § 523

       COMES NOW SRS Real Estate Partners-Southeast, LLC (“Plaintiff” or “SRS”), an

unsecured creditor and party-in-interest in the above-styled and numbered chapter 11 bankruptcy

case (the “Bankruptcy Case”) of debtor Earth Fare, Inc. (“Earth Fare” or the “Defendant”), filing

this Original Complaint to Determine the Dischargeability of a Debt under 11 U.S.C. § 523 (the

“Complaint”) and commencing the above-captioned adversary proceeding (the “Adversary

Proceeding”). In support of the Complaint, SRS states as follows:

                               JURISDICTION AND VENUE

       1.     This Court has jurisdiction over the Bankruptcy Case and the Adversary Proceeding

pursuant to 28 U.S.C. §§ 157 and 1334. The Adversary Proceeding constitutes a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2).
              Case 20-50593-KBO            Doc 1     Filed 04/29/20   Page 2 of 11




       2.      Venue of the Bankruptcy Case and the Adversary Proceeding is appropriate in this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      SRS consents to the Court’s entry of final orders or judgment in the Adversary

Proceeding. See FED. R. BANKR. P. 7008.

                                          I.     PARTIES

       4.      Plaintiff SRS is an unsecured creditor of the Defendant and a party-in-interest in

the Bankruptcy Case and can be served through its undersigned counsel of record.

       5.      Defendant Earth Fare is a debtor residing at 220 Continuum Drive, Fletcher, North

Carolina 28732 and is a chapter 11 debtor in this case. Defendant may be served with process in

this Adversary Proceeding at that address or at such other place as he may be found. See FED. R.

BANKR. P. 7004(b)(9).

                                    II.        BACKGROUND

       6.      Earth Fare was a health and wellness supermarket in operation from 1975 until

2020 and leased various locations in the Southeast.

                            Emory Disposition Services Agreement

       7.      Earth Fare was a tenant under a certain lease (the “Emory Lease”) at 1578 Avenue

Pl #200, Atlanta, Georgia, 30329 (the “Emory Property”).

       8.      On or about June 19, 2018, SRS and Earth Fare entered into that certain Emory

Disposition Services Agreement whereby Earth Fare agreed to pay three percent (3%) of the gross

rental obligation avoided for the early termination of the Emory Lease, less the amount paid to the

Landlord for termination in consideration of SRS’s services to dispose or terminate of Earth Fare’s

obligations under the Emory Lease. A true and correct copy of the Emory Disposition Services

Agreement is attached hereto as Exhibit “A”.



                                                   -2-
                 Case 20-50593-KBO        Doc 1     Filed 04/29/20    Page 3 of 11




       9.        SRS successfully performed its obligations under the Emory Disposition Services

Agreement and Earth Fare owes SRS a fee of $119,304.43 (the “Emory Fee”).

                            Peachtree Corners Disposition Agreement

       10.       Earth Fare was also a tenant under a certain lease (the “Peachtree Corners Lease”)

at 5270 Peachtree Pkwy, Peachtree Corners, Georgia 30092 (the “Peachtree Corners Property”).

       11.       On or about July 17, 2018, SRS and Earth Fare entered into that certain Peachtree

Corners Disposition Services Agreement whereby Earth Fare agreed to pay three percent (3%) of

the gross rental obligation avoided for the early termination of the Peachtree Corners Lease, less

the amount paid to the Landlord for termination in consideration of SRS’s services to dispose or

terminate of Earth Fare’s obligations under the Peachtree Corners Lease in consideration for SRS’s

services to dispose or terminate of Earth Fare’s obligations under the Peachtree Corners Lease. A

true and correct copy of the Peachtree Corners Disposition Services Agreement is attached hereto

as Exhibit “B.”

       12.       SRS successfully performed its obligations under the Peachtree Corners

Disposition Services Agreement and Earth Fare owed SRS a fee of $211,326.29 (the “Peachtree

Corners Fee”).

       13.       SRS invoiced Earth Fare for both the Emory Fee and the Peachtree Corners Fees in

the amounts of $119,304.43 and $211,326.29, respectively for a total fee of $330,630.72 (the

“Total Fee”).

       14.       In May of 2019, Steve Jarvis, in his capacity as Earth Fare’s Senior Vice President

of Real Estate, told SRS that Earth Fare would need payment terms for payment of the Total Fee.

       15.       SRS requested copies of Earth Fare’s termination agreements with the landlords on

both Properties, but Earth Fare refused to disclose the termination agreements to SRS.



                                                  -3-
               Case 20-50593-KBO         Doc 1     Filed 04/29/20     Page 4 of 11




                                 Earth Fare Misrepresentations

       16.     On or about May 20, 2019, during the International Council of Shopping Centers’

RECon conference in Las Vegas, Nevada, Steve Jarvis, in his capacity as Earth Fare’s Senior Vice

President of Real Estate, proposed to Steve Gunning of SRS that Earth Fare would pay SRS more

than SRS was owed on the Emory Fee in consideration for extending the payments over time;

specifically, Jarvis proposed that Earth Fare would pay SRS $150,000.00 on the Emory Fee instead

of $119,304.43.

       17.     On or about May 20, 2019 Jarvis also represented that Earth Fare needed the

payments per the Emory Disposition Services Agreement needed to be spread over two (2) fiscal

years for accounting purposes.

       18.     Based on Steve Jarvis’s representations, Earth Fare and SRS agreed orally that

Earth Fare would pay a modified, increased Emory Fee of $150,000.00 (increased from

$119,304.43) over three (3) installments of $50,000.00, the first to be paid within thirty (30) days

of the execution of the Amended Emory Agreement.

       19.     On July 3, 2019, pursuant to the oral agreement between the parties, Earth Fare paid

SRS $50,000.00 per the Amended Emory Agreement.

       20.     Based on Steve Jarvis’s representations and Earth Fare’s July 3, 2019 payment of

$50,000.00, on July 28, 2019 SRS and Earth Fare memorialized their agreement an amended

Emory Disposition Services Agreement (the “Amended Emory Agreement”) where Earth Fare

agreed to pay a modified, increased fee of $150,000.00 (from $119,304.43) over three (3)

installments of $50,000.00, the first to be paid within thirty (30) days of the execution of the

Amended Emory Agreement, the second payment to be paid no later than December 23, 2019, and

the third payment no later than one year following the execution of the Amended Emory



                                                 -4-
              Case 20-50593-KBO         Doc 1     Filed 04/29/20   Page 5 of 11




Agreement, or July 28, 2020. A true and accurate copy of the Amended Emory Agreement is

attached hereto as Exhibit “C.”

       21.    Jarvis then proposed that Earth Fare’s payment of the Peachtree Corners Fee be

paid in the same amount as Emory Fee, $150,000.00, but on slightly different terms.

       22.    Because Earth Fare refused to disclose Earth Fare’s Peachtree Corners termination

Agreement, SRS had to rely on Steve Jarvis’s representations that the Peachtree Corners Fee was

the same or similar to the Emory Fee; based on those representations, on September 24, 2019 SRS

and Earth Fare entered a commission agreement that amended the original Peachtree Corners

Disposition Agreement as (the “Amended Peachtree Corners Disposition Agreement”) follows:

Earth Fare agreed to pay SRS $150,000.00 as follows: (i) $50,000.00 on or before February 29,

2020, and (ii) $100,000.00 on or before August 31, 2020. A true and accurate copy of the Amended

Peachtree Corners Disposition Agreement is attached hereto as Exhibit “D.”

       23.    Then, on or about November 14, 2019, during the International Council of

Shopping Centers’ RECon conference in Atlanta, Georgia, when Steve Gunning with SRS

approached Steve Jarvis with concern that Earth Fare would also default on the Amended Emory

Agreement which was coming due on December 23, 2019, Steve Jarvis, in his capacity as Earth

Fare’s Senior Vice President of Real Estate, told Steve Gunning that “Earth Fare has plenty of

money” and both Emory and Peachtree Corners obligations would be honored.

       24.    On December 23, 2019 Earth Fare failed to pay its second payment obligation in

the amount of $50,000.00 under the Amended Emory Agreement.

       25.    As a result of Earth Fare’s default on the Amended Emory Agreement, SRS called

Steve Jarvis who represented to SRS that the reason Earth Fare did not pay SRS per the Amended




                                                -5-
               Case 20-50593-KBO          Doc 1     Filed 04/29/20      Page 6 of 11




Emory Agreement was that Earth Fare’s Chief Financial Officer Scott Little was in a skiing

accident.

       26.     When making the misrepresentations detailed in paragraphs 14, 16, 17, 21, 23, and

24 supra, Steve Jarvis advised that Scott Little, Earth Fare’s Chief Financial Officer was the officer

for Earth Fare providing Steve Jarvis with authority to make the representations.

       27.     The last and only payment made on the Amended Emory Agreement was in July

of 2019 and the Amended Emory Agreement is currently in default and due for the December 23,

2019 payment and thereafter.

       28.     Earth Fare has made zero payments per the Amended Peachtree Corners Agreement

and the Amended Peachtree Corners Agreement is currently in default and due for the February

29, 2020 payment and thereafter.

       29.     SRS would not have extended Earth Fare credit but for Steve Jarvis’s material

misrepresentations regarding Earth Fare’s financial condition.

       30.     SRS would not have extended Earth Fare credit but for Steve Jarvis’s empty

proposal to pay SRS additional monetary consideration on the Emory Disposition Agreement if

SRS pushed the payments out over two fiscal years.

       31.     When SRS contacted Steve Jarvis on December 23, 2019 to inquire into why Earth

Fare did not make the December 23, 2019 payment per the terms of the Amended Emory

Agreement, Steve Jarvis told SRS that no payment was made because Earth Fare’s CFO was in a

skiing accident; upon information and belief, this representation was false.

       32.     As a result of Earth Fare’s material misrepresentations made by its agent Steve

Jarvis, SRS forbear its rights to send written demand, file suit, and otherwise secure its obligations.




                                                  -6-
                Case 20-50593-KBO         Doc 1     Filed 04/29/20     Page 7 of 11




        33.     On February 4, 2020 (the “Petition Date”) Earth Fair filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code (as amended, the “Bankruptcy Code”)

with the first payment on the Peachtree Corners Amended Agreement due in three weeks, February

29, 2020.

        34.     On or about April 7, 2020, SRS filed a Proof of Claim in Debtors’ Bankruptcy Case

in which it asserts a claim (the “Claim”) in the amount of $280,630.72. A true and accurate copy

of the Claim is attached hereto as Exhibit “E.”

         III.     COUNT I - NONDISCHARGEABILITY OF PREPETITION CLAIM
                              PURSUANT TO 11 U.S.C. §523(a)(2)(A)


        35.     SRS hereby incorporates the foregoing paragraphs 1 through 34 as if they were set

forth fully herein.

        36.     In connection with the Emory and Peachtree Corners Amended Agreements, Earth

Fare, through its agent Steve Jarvis, knowingly made materially false representations regarding

Earth Fare’s financial condition, on which SRS reasonably relied, and Steve Jarvis caused such

statements to be made with the intent to deceive SRS.

        37.     In connection with the Emory and Peachtree Corners Amended Agreements, Earth

Fare, through its agent Steve Jarvis, knowingly made materially false representations that Earth

Fare would pay SRS additional monetary consideration, to wit: $150,000.00 instead of

$119,304.43, on which SRS reasonably relied to extend credit regarding the amount owed on the

Emory Agreement, and Steve Jarvis caused such statements to be made with the intent to deceive

SRS.

        38.     If Earth Fare, via its agent Steve Jarvis, had been truthful in its representations to

SRS of its financial condition and that it would pay SRS additional consideration, then SRS never

would have extended credit via the Emory and Peachtree Corners Amended Agreements.

                                                  -7-
               Case 20-50593-KBO         Doc 1     Filed 04/29/20     Page 8 of 11




       39.     If Earth Fare, via its agent Steve Jarvis, had been truthful in its representations to

SRS of its financial condition and that it would pay SRS additional consideration, the SRS would

have sent demand, filed suit, and otherwise taken steps to secure payment of Earth Fare’s

obligations.

       40.     Steve Jarvis knew at all times hereto knew that the statements made to SRS

regarding its financial condition and that it would pay SRS additional consideration were false,

that such statements would induce SRS to extend credit via the Emory and Peachtree Corners

Amended Agreements, and were made with the intent for SRS to rely on same in considering to

extend the credit.

       41.     Steve Jarvis at all times hereto knew that the statements made to SRS regarding

Earth Fare’s CFO’s skiing accident were the purposes of delay, made in bad faith, and made with

the intent for SRS to rely on same to forbear from sending demand, filing suit, and otherwise taking

steps to secure payment of Earth Fare’s obligations.

       42.     Earth Fare, through its agent Steve Jarvis, representations did induce SRS to extend

credit and, as a result of such misrepresentations, SRS has been damaged in the amount of no less

than $280,630.72, exclusive of costs and fees.

       43.     Accordingly, SRS has performed all conditions precedent.

       44.     Plaintiff SRS, requests that this Court enter an order denying the discharge of

Plaintiff’s claim pursuant to section 523(a)(2)(A) of the Bankruptcy Code and tax the attorney’s

fees and costs relating to the prosecution of this matter against Defendant Earth Fare.

       45.     Plaintiff SRS, requests that this Court award Plaintiff punitive damages for the

fraudulent, intentional, and willful misconduct of Defendant Earth Fare.




                                                 -8-
               Case 20-50593-KBO          Doc 1     Filed 04/29/20     Page 9 of 11




         IV.     COUNT II - NONDISCHARGEABILITY OF PREPETITION CLAIM
                              PURSUANT TO 11 U.S.C. §523(a)(6)

        46.     SRS hereby incorporates the foregoing paragraphs 1 through 45 as if they were set

forth fully herein.

        47.     SRS’s Claim arose from a willful and malicious injury to SRS and/or its property

caused by the acts or omissions of Earth Fare via its agent Steve Jarvis in connection with Earth

Fare’s obtaining credit via extension of time to pay the Emory and Peachtree Corners Fees.

        48.     Earth Fare intended that SRS and/or its property suffer the injury caused by the acts

of omissions of Earth Fare via its agent Steve Jarvis in obtaining the credit.

        49.     The representations were made with the willful and malicious intent to induce SRS

to extend credit via the Emory and Peachtree Corners Amended Agreements.

        50.     There was an objective, substantial certainty of harm to SRS and/or its property

because of Earth Fare, via its agent Steve Jarvis, acts or omissions and false statements regarding

its financial condition in Earth Fare obtaining the extension of credit via the Emory and Peachtree

Corners Amended Agreements.

        51.     Alternatively, Earth Fare had a subjective motive to cause harm to SRS and/or its

property through his acts or omissions in obtaining the extension of credit.

        52.     As set forth with more particularity above, Defendant intentionally, willfully,

wantonly, recklessly, and/or negligently misrepresented material facts to, and suppressed

information from, SRS to induce it to extend credit to Earth Fare.

        53.     Earth Fare, through its agent Steve Jarvis, made these misrepresentations of

material fact to SRS with the knowledge that they were false, or with reckless disregard for whether

or not such material facts were true.




                                                  -9-
                  Case 20-50593-KBO       Doc 1     Filed 04/29/20    Page 10 of 11




          54.     These misrepresentations of material fact were made by Earth Fare, via its agent

Steve Jarvis, with the intent to deceive SRS, and knowledge that it would induce SRS to extend

credit.

          55.     The representations, acts, and omissions did induce SRS to extend credit.

          56.     As a result of Earth Fare, via its agent Steve Jarvis, acts and omissions, SRS

suffered the damages represented by its Claim made in the Bankruptcy Case of $280,630.72.

          57.     SRS requests this Court enter an order denying the discharge of Plaintiff’s Claim

pursuant to Section 523(a)(6) of the Bankruptcy Code, and tax the attorney’s fees and costs relating

to the prosecution of this matter against the Defendant.

          58.     Plaintiff SRS, requests that this Court award Plaintiff punitive damages for the

fraudulent, intentional, and willful misconduct of Defendant Earth Fare.

          WHEREFORE, BASED UPON THE FOREGOING, SRS respectfully requests that the

Court issue a citation for the Defendant to appear and answer this Complaint, and that upon a trial

of this Complaint, SRS be awarded a judgment against the Defendant for the following:

          (i)     A determination that the Claim is not dischargeable pursuant to 11 U.S.C. §
                  523(a)(2);

          (ii)    A determination that the Claim is not dischargeable pursuant to 11 U.S.C. §
                  523(a)(6);

          (iii)   An award of punitive damages to SRS for Earth Fare’s fraudulent conduct;

          (iv)    SRS’s reasonable attorneys’ fees and costs incurred herein;

          (v)     Prejudgment interest;

          (vi)    Post-judgment interest; and

          (vii)   Such additional and further relief which the Court deems just and proper and to
                  which SRS may show itself to be justly entitled.

          This 29th day of April, 2020.



                                                  -10-
Case 20-50593-KBO   Doc 1     Filed 04/29/20   Page 11 of 11




                       Respectfully submitted,


                       FRANKLIN & PROKOPIK

                       /s/ Michael P. Torrice________
                       MICHAEL P. TORRICE (6079)
                       500 Creek View Road, Suite 502
                       Newark, DE 19711
                       (302) 594-9780
                       Attorney for Plaintiff


                       WEENER & NATHAN, LLP

                       /s/ Devin B. Phillips
                       Devin B. Phillips
                       Georgia Bar No.: 189782
                       dphillips@wnllp.com
                       Attorney Pro Hac Vice for the Plaintiff
                       5887 Glenridge Drive, NE
                       Suite 275
                       Atlanta, Georgia 30328
                       T: (770) 392-9004
                       F: (770) 522-9004




                            -11-
